            Case 1:18-cr-00032-DLF Document 145 Filed 07/03/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                           CRIMINAL NUMBER:
                v.
                                                           1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


        DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S
                MOTION FOR LEAVE TO FILE UNDER SEAL

       Defendant Concord Management and Consulting, LLC (“Defendant” or “Concord”),

through counsel, respectfully moves for leave of Court to file under seal its Response to the

Government’s Motion Regarding Protective Order (Concord’s “Response”). On June 5, 2019,

the government filed under seal its Motion Regarding Protective Order, along with a Motion for

Leave to File Under Seal. The Court has not yet ruled on the government’s motion for leave to

file under seal. Concord believes that the briefing regarding the Protective Order should be filed

publicly, with redactions if necessary.   However, out of an abundance of caution, Concord is

filing its Response under seal. If the Court agrees that the Response should be filed publicly

with redactions, Concord will propose the appropriate redactions. A proposed order is filed

herewith.

Dated: July 3, 2019                                 Respectfully submitted,

                                                    CONCORD MANAGEMENT AND
                                                    CONSULTING LLC

                                                    By: _ /s/ Eric A. Dubelier
                                                    Eric A. Dubelier (D.C. Bar No. 419412)
                                                    Katherine J. Seikaly (D.C. Bar No. 498641)
                                                    REED SMITH LLP
                                                    1301 K Street, NW
                                                1
Case 1:18-cr-00032-DLF Document 145 Filed 07/03/19 Page 2 of 3



                                  Suite 1000 – East Tower
                                  Washington, DC 20005-3373
                                  202.414.9200 (phone)
                                  202.414.9299 (fax)
                                  edubelier@reedsmith.com
                                  kseikaly@reedsmith.com




                              2
         Case 1:18-cr-00032-DLF Document 145 Filed 07/03/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that I have caused a copy of the foregoing Motion for Leave to File

Under Seal to be filed under seal with the Clerk’s office via hand delivery. I further certify that I

have caused a copy of the foregoing Motion for Leave to File Under Seal to be transmitted to the

following counsel of record via hand delivery:

Jonathan Kravis                                    Heather N. Alpino
Deborah Curtis                                     U.S. Department of Justice
Kathryn Rakoczy                                    National Security Division
U.S. Attorney’s Office for the District of         950 Pennsylvania Avenue, NW
Columbia                                           Washington, DC 20530
555 Fourth Street, NW
Room 5917
Washington, DC 20530

Jason B.A. McCullough
U.S. Department of Justice
National Security Division
950 Pennsylvania Avenue, NW
Washington, DC 20530




                                              By:_/s/ Katherine J. Seikaly _______________
                                              Katherine J. Seikaly (D.C. Bar No. 498641)
                                              REED SMITH LLP
                                              1301 K Street, NW
                                              Suite 1000 – East Tower
                                              Washington, DC 20005-3373
                                              202.414.9200 (phone)
                                              202.414.9299 (fax)
                                              kseikaly@reedsmith.com
